Citation Nr: 9931070	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1963 to June 1967 
and from August 1968 to October 1970.

By rating decision in May 1986, service connection for an 
ulcer disorder was denied.  Notice was sent to the veteran's 
address of record that same month.  This appeal arises from 
an September 1992 rating decision from the Boston, 
Massachusetts Regional Office (RO) that denied the veteran's 
claim for service connection for peptic ulcer disease.  A 
Notice of Disagreement was filed in October 1992 and a 
Statement of the Case was issued in November 1992.  A 
substantive appeal was filed in December 1992 with, a request 
for a hearing at the RO before a local hearing officer.  

This case was remanded by letter to the RO in September 1993 
to afford the veteran the abovementioned RO hearing.  In 
March 1994 an RO hearing was held. The case was thereafter 
returned to the Board.

The case was additionally remanded to the RO in February 1995 
and November 1996 for further development.  The case was 
thereafter returned to the Board.

In this case, it appears that the RO handled the claim to 
reopen on a de novo basis.  However, in a December 1998 
Supplemental Statement of the Case, the RO recognized that 
there had been a prior final denial of the claim and 
determined that new and material evidence adequate to reopen 
the claim for peptic ulcer disease had not been submitted.  
As the Board is required to make an independent determination 
of whether the evidence is new and material, the issue to be 
considered will be that appearing on the title page of this 
decision. 



FINDINGS OF FACT

1.  By a rating decision dated in May 1986, the RO denied 
service connection for a peptic ulcer disease.  The veteran 
was notified of that decision by letter of that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1986 decision of the regional office that denied 
service connection for peptic ulcer disease is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

2.  Evidence received since the May 1986 RO decision is not 
new and material, and, thus, the claim for service connection 
for peptic ulcer disease is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in July 1963, no history 
of stomach or intestinal trouble was reported.  On 
examination, the veteran's abdomen and viscera were 
clinically evaluated as normal.

On a service reserves enlistment examination in August 1963, 
no history of stomach or intestinal trouble was reported.  On 
examination, the veteran's abdomen and viscera were 
clinically evaluated as normal.

On a separation examination in June 1967, the veteran's 
abdomen and viscera were clinically evaluated as normal.

On a service reenlistment examination in August 1968, no 
history of stomach or intestinal trouble was reported.  
Seasickness was reported.

In April 1969, the veteran was seen with a history of ulcer 
disease, diagnosed by an upper gastrointestinal series eight 
months ago by civilian physician.  The veteran subsequently 
improved and was asymptomatic until 19 days ago when he began 
to experience epigastric distress increased by spicy foods, 
tea, coffee, and alcohol, and relieved somewhat by antacids.  
The physical examination was unremarkable.  There was no 
history of gastric reflux.  The impression included possible 
peptic ulcer disease.  

On a separation examination in September 1970, the veteran's 
abdomen and viscera were clinically evaluated as normal.  

A VA hospital record shows that the veteran was admitted in 
October 1975 for assistance in stopping drinking.  It was 
noted that he denied any abdominal pain.  In the past he had 
abdominal pain and was treated at home for peptic ulcer in 
1967.  After a few months of treatment, the pain disappeared.  
He had no recurrence.  

A VA hospital record shows that the veteran was admitted from 
July 1984 to August 1984 for alcohol dependency.  On 
examination, it was noted that the veteran had peptic ulcers 
since the age of 18, which were usually treated medically 
with Tagamet.  He complained of gastric distress while in the 
hospital in August 1984 and was given medication.

In December 1985, the veteran filed a claim for service 
connection for ulcers.

In May 1986, notice that the veteran's claim for disability 
benefits was denied was sent to the veteran's last address of 
record.  

Evidence received subsequent to the May 1986 decision 
includes the following: 

Service personnel records not related to the issue on appeal. 

A VA hospital record that shows that the veteran was admitted 
from November 1990 to December 1990 for rehabilitative 
treatment for alcohol dependence.  The veteran's past medical 
history included a report of ulcer disease and pancreatitis 
in 1989.  

In October 1991, the veteran filed a request to reopen his 
claim for service connection for a stomach disability.

VA records from March 1991 to October 1991 that discuss 
disabilities not at issue in the current appeal, including 
alcohol dependency.  Additionally of relevance is a July 1991 
record that notes:  "G. I.".  

A VA hospital record shows that the veteran was admitted in 
October 1991 for treatment for alcohol dependence.  The 
veteran's history included peptic ulcer disease.  

By rating action in September 1992, the RO denied the 
veteran's claim for a peptic ulcer disability, claimed as a 
stomach disability.  The current appeal to the Board arises 
from this decision.

VA outpatient records from September 1989 to December 1993 
discussing disabilities not at issue in the present appeal, 
including alcoholism, pancreatitis, peripheral neuropathy, 
and trauma right lower extremity.  Of relevance is an October 
1989 report that includes an abdominal examination that 
showed tenderness of the right upper quadrant.  

A November 1990 report that notes history of peptic ulcer 
disease diagnosed in 1989; the veteran was not on medication.  

A January 1991 record regarding treatment for alcohol 
detoxification that notes that the veteran had a history of 
peptic ulcer disease.  

A February 1991 record that notes that an upper G. I. was 
scheduled.

A March 1991 hospital record that shows treatment for 
substance abuse.  Pertinent clinical diagnoses noted but not 
treated included history of peptic ulcer disease.  It was 
noted that the consequences of the veteran's drinking had 
included medical problems including peptic ulcer disease.  

At the March 1994 RO hearing, the veteran testified regarding 
disabilities not at issue in the present appeal.  
Additionally, he testified that he had treatment for stomach 
problems while in service.  He was in an automobile accident 
while in the service and subsequently would become nervous 
and his stomach would be upset.  He continued to have the 
same problem.  

On a November 1990 VA treatment record, the veteran was seen 
for treatment for alcohol dependence.  On examination, it was 
noted that the veteran's abdomen was soft and non-tender, 
with no masses felt.  

Associated with the file were VA outpatient records from 
November 1990 to August 1994 that show treatment for 
disabilities not at issue in the current appeal, to include 
alcohol dependence.

Associated with the file were VA examinations from May 1995 
that discuss disabilities not at issue in the current appeal, 
to include an injury of the facial area and alcohol abuse. 

On a VA general medical examination in May 1995, the 
abdominal examination showed no masses or hepatosplenomegaly.  
Bowel sounds were normal.  There were no diagnoses.

In November 1996, the RO sent a letter to the veteran 
requesting information regarding treatment for 
gastrointestinal complaints.  

Associated with the file were VA outpatient records from 
January 1991 to December 1992 that are duplicative of 
evidence previously addressed.  Of additional relevance are 
notations from June 1992, September 1992 and December 1992 
that note G. I. consult. 

A notation from October 1998 indicates that the veteran 
failed to appear for a VA examination.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the December 1998 Supplemental Statement 
of the Case, it did not rely on this test in determining that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  Accordingly, the citing of this test 
is considered harmless error.

The additional evidence submitted since the May 1986 decision 
includes VA outpatient treatment records and hospital reports 
that show a history of peptic ulcer disease.  The evidence is 
cumulative of evidence considered previously by the RO.  
Additionally, there is testimony from the veteran submitted 
in support of his claim.  Where, as here, the determinative 
issue is one of medical causation, competent medical evidence 
connecting the current disability to the veteran's service is 
required, and lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for peptic ulcer disease.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for peptic ulcer disease, the 
claim is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

